Citation Nr: 1409433	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-27 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for degenerative disc disease of the cervical spine ("cervical spine disability") during the period from March 29, 2007 to July 29, 2009.  

2.  Entitlement to an increased rating greater than 10 percent for a cervical spine disability during the period from July 29, 2009 to February 26, 2010. 

3.  Entitlement to an increased rating greater than 30 percent for a cervical spine disability from February 26, 2010.

4.  Entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbar spine ("lumbar spine disability") during the period from March 29, 2007 to February 26, 2010.  

5.  Entitlement to an increased rating greater than 20 percent for a lumbar spine disability from February 26, 2010. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, from October 2003 to October 2004, and from March 2006 to March 2007.  She also completed 22 years of Reserve service. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for cervical spine and lumbar spine disabilities.  The RO assigned each disability a 10 percent rating, effective March 29, 2007.  In an April 2010 supplemental statement of the case, the RO staged the ratings.  The RO continued the 10 percent ratings for each disability during the period from March 29, 2007 to February 26, 2010, but increased the rating for the cervical spine disability to 30 percent from February 26, 2010, and increased the rating for the lumbar spine disability to 20 percent from February 26, 2010.  

The Board has recharacterized the issues to reflect the assignment of staged ratings, and has added an additional staged rating for the cervical spine disability from July 29, 2009 to February 26, 2010.  

Although the Veteran initially requested a Board hearing in her August 2009 Appeal, she later withdrew her request in June 2010.

A request for a total disability evaluation based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for a disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the Veteran's February 2010 VA examination, she reported working full-time as a nurse manager.  As there is no evidence of unemployability in the record, TDIU is not raised.

The issues of entitlement to an increased rating greater than 30 percent for a cervical spine disability from February 26, 2010 and entitlement to an increased rating greater than 20 percent for a lumbar spine disability from February 26, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  From March 29, 2007 to July 29, 2009, the Veteran's cervical spine disability was manifested by forward flexion to 50 degrees and a combined range of motion of 184 degrees, with no incapacitating episodes.  

2.  From July 29, 2009 to February 26, 2010, the Veteran's cervical spine disability was manifested by forward flexion to 30 degrees, with no incapacitating episodes. 

3.  From March 29, 2007 to February 26, 2010, the Veteran's lumbar spine disability was manifested by forward flexion to 80 degrees and a combined range of motion of 229 degrees, with no incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for a cervical spine disability during the period from March 29, 2007 to July 29, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for an increased rating of 20 percent, but no higher, for a cervical spine disability during the period from July 29, 2009 to February 26, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2013).

3.  The criteria for an initial rating greater than 10 percent for a lumbar spine disability during the period from March 29, 2007 to February 26, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  VA examinations were conducted in November 2007 and February 2010.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the reports of the VA examinations are based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

II. Analysis

The Veteran seeks ratings higher than 10 percent for service-connected cervical spine and lumbar spine disabilities during the period from March 29, 2007 to February 26, 2010. 

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Rating Criteria

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

Higher ratings are available for other, more significant manifestations.

Note (1) provides for separate ratings for associated objective neurologic abnormalities.

Note (2) provides that the "combined range of motion" refers to sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Note (6) directs that disabilities of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

Facts 

VA treatment records from June 2007 and July 2007 reflect that the Veteran was undergoing physical therapy as a result of her cervical spine and lumbar spine disabilities.   She reported continued lower back pain and tingling pain in her right palm. 

In November 2007, the Veteran was provided a VA examination.  She reported undergoing a C4-C7 cervical fusion that was complicated by a cerebral spinal fluid leak treated with lumbar drain.  She reported numbness in her feet due to stenosis in her lower back and occasional pain in her left palm.

The examiner noted a healed 5 centimeter scar on the Veteran's anterior neck.  

Range of motion testing of the Veteran's cervical spine indicated forward flexion to 50 degrees, extension to 34 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees, left lateral rotation to 45 degrees, and right lateral rotation to 20 degrees.  The combined range of motion of the cervical spine, calculated by adding these values, is 184 degrees.  

Range of motion testing of the Veteran's lumbar spine indicated forward flexion to 80 degrees, extension to 30 degrees, left lateral flexion to 23 degrees, right lateral flexion to 26 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 40 degrees.  The combined range of motion of the thoracolumbar spine, calculated by adding these values, is 229 degrees.  

The examiner found the Veteran to have a normal gait.  She could raise on her toes, rock back on her heels, and balance on either foot.  Her quadriceps and hamstring strength was measured as 5/5 bilaterally.

X-rays of the lumbosacral spine showed degenerative changes, especially at L5-S1.  X-rays of the cervical spine showed fusion from C4-C7.  An MRI of the lumbosacral spine showed disk bulging at L3-L4, L4-L5, and L5-S1 with encroachment on the intervertebral foramina bilaterally by the bulging disk at L5-S1.  No central canal stenosis or focal disk protrusion was identified.  

A bilateral lower extremity EMG and nerve conduction studies showed no evidence of radiculopathy, plexopathy, entrapment, neuropathy, or diffuse neuropathy. 

In December 2007, the examiner submitted an addendum opinion confirming that no pain had been present on any of the range of motion measurements of the cervical and lumbar spine.  He also stated that none of the DeLuca criteria were noted on repetitive motion during the examination.  He noted that, while the Veteran might experience pain, fatigue, weakness, or lack of endurance on repetitive use at her job, such symptoms could not be observed or addressed during the limited time frame of the VA examination. 

VA treatment records from December 2007 to January 2010 indicated continued treatment and physical therapy for the Veteran's cervical spine and lumbar spine disabilities.  

According to an April 2008 VA treatment note, the Veteran reported decreased lower back pain and no numbness in her L5 dermatome.  She continued to use a transcutaneous electrical nerve stimulation (TENS) unit on and off for her neck and lower back pain.  She also reported increased stiffness.   

In a December 2008 VA treatment note, the Veteran stated that, over the past two months, she had developed occasional lower back pain and spasm on her left calf, with occasional numbness at the bottom of her feet. 

According to a July 2009 VA treatment note, the Veteran reported frequent shooting pain from her neck to her right hand, and some low back discomfort.  The clinician found no obvious gross deformities of her neck.  Range of motion testing indicated flexion to 30 degrees, extension to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 45 degrees.  Strength and sensation in the upper extremities was normal.  The clinician nonetheless noted right-sided radicular syndrome.  

In an August 2009 VA treatment note, the Veteran reported severe neck pain after working all day, with relief from flexeril and a TENS unit.  She stated that she felt pins and needles in her right palm, and that the symptoms had recently been worsening.  The physical therapist opined that the Veteran's increased symptoms were likely the result of poor workstation setup based on the Veteran's description of her working conditions.  The physical therapist noted that the Veteran's thoracic spine had a flattening of the normal thoracic kyphosis, but did not indicate any abnormal kyphosis of the cervical or lumbar spine.  In a VA treatment note dated later that month, the Veteran complained of back spasms and pain, but denied significant parasthesias or weakness.  

Cervical Spine Disability

In order for the Veteran to be rated higher than 10 percent for her cervical spine disability, the forward flexion of the cervical spine would have to be 30 degrees or less, or the combined range of motion of the cervical spine would have to be 170 degrees or less.  Alternatively, the evidence would need to show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

At the November 2007 VA examination, the forward flexion of the cervical spine was 50 degrees, and the combined range of motion of the cervical spine was 184 degrees.  These range of motion measurements do not satisfy the criteria for the next higher (20 percent) rating.

The November 2007 VA examiner indicated a normal gait, and did not make any finding of abnormal spinal contour.  As such, a higher, 20 percent rating cannot be awarded on the basis of abnormal gait or abnormal spinal contour.  And while a VA physical therapist in August 2009 noted that the Veteran's thoracic spine had a flattening of the normal thoracic kyphosis, he did not indicate any abnormal kyphosis of the cervical or lumbar spine.  The Veteran is not service-connected for a thoracic spine disability, so the August 2009 finding is not applicable. 

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra.  In this regard, the record contains consistent complaints of neck and back pain, with limited function.  However, according to a December 2007 VA addendum opinion, the examiner found no additional loss of spine function with repetitive use on account of pain, weakness, fatigue, lack of endurance, or incoordination.  For the reasons described above, and even considering additional functional limitation due to factors such as pain, weakness, and fatigue, the overall evidence does not indicate a disability picture that more closely approximates the criteria for the next higher (20 percent) rating under Diagnostic Code 5242 for the period from March 29, 2007 to July 29, 2009.  Although some limitation of function has been demonstrated, it is found to be appropriately contemplated by the 10 percent evaluation in effect.     

Alternately, a showing of IVDS with incapacitating episodes for a total duration of at least two weeks in the past 12 months would warrant the next highest rating of 20 percent.  There is no evidence of record establishing incapacitating episodes, as defined by Note (1) to Diagnostic Code 5243, at any time during the period from March 29, 2007 to July 29, 2009.  As such, Diagnostic Code 5243 cannot serve as a basis for an increased rating. 

According to a VA treatment note dated July 29, 2009, the Veteran's forward flexion of her cervical spine was measured as 30 degrees.  This measurement satisfies the criteria for a 20 percent rating.  In order to satisfy the next higher (i.e. 30 percent) rating, the forward flexion would need to be 15 degrees or less.  As the Veteran's forward flexion was measured as 30 degrees, it satisfies the criteria for a 20 percent rating but not a 30 percent rating.    

In summary, during the period from March 29, 2007 to July 29, 2009, the criteria for a 20 percent rating for the Veteran's cervical spine disability are not satisfied.  From July 29, 2009 to February 26, 2010, the criteria for a 20 percent rating, but no higher, are satisfied due to the July 29, 2009 forward flexion measurement of 30 degrees. 

For the period from March 29, 2007 to July 29, 2009, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and an initial rating greater than 10 percent for a cervical spine disability is not warranted.  For the period from July 29, 2009 to February 26, 2010, a 20 percent rating, but no higher, for a cervical spine disability is warranted. 

Lumbar Spine Disability

In order for the Veteran to be rated higher than 10 percent for her lumbar spine disability, the forward flexion of the thoracolumbar spine would have to be 60 degrees or less, or the combined range of motion of the thoracolumbar spine would have to be 120 degrees or less.  Alternatively, the evidence would need to show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

At the time of the November 2007 VA examination, the forward flexion of the thoracolumbar spine was 80 degrees, and the combined range of motion of the thoracolumbar spine was 229 degrees.  Neither of these range of motion measurements satisfy the criteria for the next higher (i.e. 20 percent) rating.  In addition, there is no evidence of abnormal gait or abnormal spinal contour, as discussed in the above section.   

A higher rating is not warranted on the basis of additional loss of spine function with repetitive use on account of pain, weakness, fatigue, lack of endurance, or incoordination, as discussed in the above section.

As no incapacitating episodes have been shown, Diagnostic Code 5243 (IVDS) cannot serve as a basis for an increased rating.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an initial rating greater than 10 percent for a lumbar spine disability from March 29, 2007 to February 26, 2010 is not warranted.

Scar and Neurologic Manifestations

VA's Rating Schedule allows for separate disability ratings for scars and neurologic manifestations under certain circumstances.  

The November 2007 VA examiner noted a healed, 5 centimeter scar on the Veteran's neck.  None of the eight characteristics of disfigurement, as enumerated under Note (1) of Diagnostic Code 7800 (scars of the head, face, or neck), were indicated on examination.  There was also no indication that the scar was unstable or painful, as contemplated by Diagnostic Code 7804.  

Because the Veteran's scar is 5 centimeters in length, and there is no evidence of record indicating that the scar is unstable or painful, or that it is manifested by any characteristics of disfigurement, a separate rating for a scar under Diagnostic Codes 7800 to 7804 is not warranted from March 29, 2007 to February 26, 2010.

VA treatment records from the period on appeal contain reports of symptoms suggestive of neurologic manifestations related to the Veteran's cervical spine and lumbar spine disabilities.  However, the November 2007 VA examiner performed a bilateral lower extremity EMG and nerve conduction studies.  None of those tests showed any evidence of radiculopathy, plexopathy, entrapment, neuropathy, or diffuse neuropathy.  The February 2010 VA examination report included a finding that was negative for radicular signs.  The VA examination findings are highly probative, and they indicate no signs of associated neurologic abnormalities.  Separate ratings for associated neurologic abnormalities are not warranted during the period from March 29, 2007 to February 26, 2010. 

Extraschedular Consideration

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Veteran's symptoms are contemplated by the evaluations presently assigned.  The evidence of record indicates that the Veteran experiences pain in her neck and back, which is treated by physical therapy, medication, and the use of a TENS unit.  Examination findings have indicated a reduced range of motion.  The limitation of motion contemplated by the General Rating Formula for Diseases and Injuries of the Spine addresses the Veteran's reduced range of motion.  These criteria also implicitly encompass painful motion.  As the rating criteria reasonably describe the Veteran's disability level and symptomatology, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  A referral for an extraschedular rating is not warranted.  


ORDER

An initial rating greater than 10 percent for a cervical spine disability during the period from March 29, 2007 to July 29, 2009 is denied.  

A rating of 20 percent, but no higher, for a cervical spine disability during the period from July 29, 2009 to February 26, 2010 is granted. 

An initial rating greater than 10 percent for a lumbar spine disability during the period from March 29, 2007 to February 26, 2010 is denied.  


REMAND

The Veteran's most recent VA spine examination was conducted in February 2010, four years ago.  In February 2014, the Veteran's representative submitted an appellate brief in which he asserted that the Veteran's current condition cannot be properly evaluated without a current VA examination.  He also contended that the medical evidence needed for a current determination of the Veteran's condition was too outdated.

The case must be remanded for additional development and a VA spine examination to assess the current severity of the Veteran's cervical spine and lumbar spine disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claim file.

2.  Ask the Veteran if she has received any non-VA treatment related to her cervical spine and/or lumbar spine disabilities since February 2010.  If so, direct the Veteran either to submit, or to authorize VA to obtain on her behalf, the pertinent private treatment records.  For any identified records that are not obtained, notify the Veteran of such and provide her with an opportunity to submit those records. 

3.  Then, schedule the Veteran for a VA spine examination by an appropriate medical professional to determine the current severity of her service-connected cervical spine and lumbar spine disabilities. 

The claim file must be made available to the examiner for review.

The examiner must describe the current severity and extent of all manifestations of the service-connected cervical spine and lumbar spine disabilities.  All required testing must be performed.

4.  Then, readjudicate the claims.  If either benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


